Exhibit 10.3
SUB-ADVISORY AGREEMENT
     THIS SUB-ADVISORY AGREEMENT, dated as of May 19, 2008 (the “Sub-Advisory
Agreement”), is entered into between CIP Leveraged Fund Advisors, LLC, a
California limited liability company (“CLFA”) and CORNERSTONE LEVERAGED REALTY
ADVISORS, LLC, a California limited liability company and wholly-owned
subsidiary of CLFA (the “Advisor”) and SERVANT HEALTHCARE INVESTMENTS, LLC, a
Florida limited liability company (the “Sub-Advisor”).
WITNESSETH
     WHEREAS, the Advisor has entered into that certain Advisory Agreement with
the Company, a copy of which is attached hereto and incorporated herein by this
reference to Exhibit “A” (the "Advisory Agreement”), whereby Advisor is
performing certain functions for the benefit of the Company;
     WHEREAS, Cornerstone Ventures, Inc. (“CVI”) has entered into that certain
Alliance Agreement dated as of the date hereof, by and between CVI and Servant
Healthcare Investments, LLC (the "Operator”), a copy of which is attached hereto
and incorporated herein by this reference to Exhibit “B” (the “Alliance
Agreement”); and
     WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice and assistance available to Sub-Advisor to
source, acquire, finance, asset manage and dispose of real estate development
and acquisitions in certain sectors in the United States for the benefit of the
Company and to have the Sub-Advisor undertake the duties and responsibilities
hereinafter set forth, all as provided herein; and
     WHEREAS, the Sub-Advisor is willing to undertake to render such services,
on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
     1. Definitions. As used in this Sub-Advisory Agreement, the following terms
have the definitions hereinafter indicated and any capitalized terms used in
this Sub-Advisory Agreement which are not otherwise defined shall have the
meaning ascribed to them in the Advisory Agreement and/or the Alliance
Agreement:
     “Acquisition Expenses” means all expenses, excluding the fee payable to the
Sub-Advisor pursuant to Section 9(a), incurred by the Advisor, the Sub-Advisor,
or any Affiliate of either in connection with the Sub-Advisor’s sourcing,
selection, evaluation and acquisition of, and or development of any property or
other potential investment in, Properties or other Permitted Investments whether
or not acquired or made, including but not limited to legal fees and expenses,
travel and communications expenses, costs of appraisals and surveys,
nonrefundable option payments on Properties or other Permitted Investments not
acquired, accounting fees and expenses, computer use-related expenses,
architectural and engineering reports, environmental reports, title insurance
and escrow fees.
     “Acquisition Fees” means the fee payable to the Sub-Advisor pursuant to
Section 9(a), plus any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company or the Advisor) in

1



--------------------------------------------------------------------------------



 



connection with the making or investing in any Property, Loans, or other
Permitted Investments or the purchase, development or construction of a Property
by the Sub-Advisor.
     “Advisor” means (i) ClP LEVERAGED FUND ADVISORS, LLC, a Delaware limited
liability company, or (ii) any successor advisor for the benefit of the Company.
     “Advisory Agreement” means that certain Advisory Agreement by and between
the Advisor and the Company, a copy of which is attached hereto and incorporated
herein by this reference to Exhibit “A”.
     “Affiliate” or “Affiliated” means, as to any Person, (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person, directly or indirectly owning, controlling,
or holding with the power to vote ten percent (10%) or more of the outstanding
voting securities of such other Person; (iii) any legal entity for which such
Person acts as an executive officer, director, trustee, or general partner;
(iv) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled, or held, with power to vote, by
such other Person; and (v) any executive officer, director, trustee, or general
partner of such other Person. An entity shall not be deemed to control or be
under common control with an Advisor-sponsored program unless (i) the entity
owns ten percent (10%) or more of the voting equity interests of such program or
(ii) a majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.
     “Alliance Agreement” means that certain Alliance Agreement by and between
Cornerstone Ventures, Inc. and Servant Healthcare Investments, LLC, dated as of
the date hereof a copy of which is attached hereto and incorporated herein by
this reference to Exhibit “B”.
     “Appraised Value” means value according to an appraisal made by an
Independent Appraiser.
     “Assets” means any and all GAAP assets including but not limited to
Property and other Permitted Investments (including interests in Joint
Ventures), tangible or intangible, owned or held by, or for the account of, the
Company whether directly or indirectly through another entity or entities.
     “Asset Management Fee” has the meaning set forth in Section 8(b).
     “Average Invested Assets” means, for a specified period, the average of the
aggregate GAAP basis book carrying values of the assets of the Company invested,
directly or indirectly, in Properties, Loans and other Permitted Investments
before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period (or if such specified period is a single month, then the
average of such values during such month).
     “Board of Directors” or “Board” means the individuals holding such office,
as of any particular time, under the Charter of the Company, whether they are
the Directors named therein or additional or successor Directors.
     “Bylaws” mean the bylaws of the Company, as the same may be amended from
time to time.
     “Cash from Financings” means the net cash proceeds realized by the Company
from the financing of Properties or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith).
     “Cash from Sales” means the net cash proceeds realized by the Company from
the sale, exchange or other disposition of any of its Assets after deduction of
all expenses incurred in connection therewith. In

2



--------------------------------------------------------------------------------



 



the case of a transaction described in clause (i)(C) of the definition of Sale,
Cash From Sales means the proceeds of any such transaction actually distributed
to the Company from the Joint Venture. Cash from Sales shall not include Cash
from Financings.
     “Cash from Sales and Financings” means Cash from Sales plus Cash from
Financings.
     “Charter” means the charter of the Company, including the Articles of
Incorporation and all Articles of Amendment, Articles Supplementary and other
modifications thereto as filed with the State Department of Assessment and
Taxation of the State of Maryland (the “SDAT”).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, mid any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
     “Common Stock” means shares of the Company’s common stock, $0.001 par value
per share, the terms and conditions of which are set forth in the Charter.
     “Common Stockholders” mean the registered holders of the Company’s Common
Stock.
     “Company” means each of Cornerstone Growth & Income REIT, Inc. and
Cornerstone Private Equity Fund, Inc., each a corporation organized under the
laws of the State of Maryland.
     “Competitive Real Estate Commission” means a real estate or brokerage
commission paid for the purchase or sale of a Property that is reasonable,
customary and competitive in light of the size, type and location of the
Property.
     “Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct, supervise or coordinate
leasehold or other improvements or projects, or to provide major repairs or
rehabilitation on a Property.
     “Contract Sales Price” means the total consideration received by the
Company for the sale of a Property.
     “Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and financing for such Property, either initially or at
a later date.
     “Director” means an individual who is a member of the Board of Directors.
     “Disposition Fee” means the disposition fee as defined in Section 9(d) of
this Sub-Advisory Agreement.
     “Distributions” mean any distributions of money or other property by the
Company to the holders of the Common Stock, including distributions that may
constitute a return of capital for federal income tax purposes.
     “GAAP” means accounting principles generally accepted in the United States.
     “Independent Appraiser” means a Person with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of

3



--------------------------------------------------------------------------------



 



rendering opinions regarding the value of assets of the type held by the
Company, and who is a qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
Appraisal Institute shall be conclusive evidence of such qualification.
     “Internalization Event” means the purchase by the Company of the Advisor.
     “Invested Capital” means the amount calculated by multiplying the total
number of shares of Common Stock issued by the Company by the price paid for
each such share of Common Stock, reduced by an amount equal to the total number
of shared of Common Stock repurchased from Common Stockholders by the Company
(pursuant to the Company’s plan for the repurchase of shares of Common Stock)
multiplied by the price initially paid for each such redeemed share of Common
Stock when initially purchased from the Company.
     “Joint Venture” or “Joint Ventures” means any joint venture, general
partnership or limited liability company or other Affiliate of the Company that
owns, in whole or in part, on behalf of the Company any Properties or other
Permitted Investments.
     “Leasing Agent” means an entity that has been retained to perform and carry
out leasing activities for one or more of the Properties.
     “Loans” mean mortgage loans and other types of debt financing purchased by
the Company.
     “Market Value” means the aggregate market value of all of the outstanding
shares of Common Stock, measured by taking the average closing price or average
of bid and asked price, as the case may be, during the consecutive 30-day period
commencing 180 days following Listing.
     “NASAA” means the North American Securities Administrators Association,
Inc.
     “NASAA Net Income” means, for any period, the total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, NASAA Net Income for purposes of calculating total
allowable Operating Expenses shall exclude the gain from the sale of the
Company’s Assets.
     “NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association in effect on the date hereof.
     “Offering” means an offering of Stock that is registered with the U.S.
Securities and Exchange Commission, excluding Stock offered under any employee
benefit plan.
     “Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of
(i) Operating Expenses, (ii) all principal and interest payments on indebtedness
and other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of Stock, (iv) taxes, (v) Acquisition Fees
and Acquisition Expenses, (vi) real estate commissions on the Sale of Assets,
and other expenses connected with the acquisition, disposition, and ownership of
Assets (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property), and (vii) incentive fees paid
in compliance with the NASAA REIT Guidelines.
     “Operating Expenses” means all direct and indirect costs and expenses
incurred by the Company, as determined under GAAP, which in any way are related
to the operation of the Company or to Company

4



--------------------------------------------------------------------------------



 



business, including fees paid to the Advisor, but excluding (i) the expenses of
raising capital such as Organization and Offering Expenses, legal, audit,
accounting, underwriting, brokerage, listing, registration, and other fees,
printing and other such expenses and taxes incurred in connection with the
issuance, distribution, transfer, registration and Listing of Stock,
(ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) Acquisition Fees and
Acquisition Expenses, (vi) real estate commissions on the Sale of Assets, and
other expenses connected with the acquisition disposition and ownership of
Assets (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair, and improvement of property) and (vii) any incentive fees
which may be paid in compliance with the NASAA REIT Guidelines.
     “Operating Partnership” means Cornerstone Growth & Income Operating
Partnership, L.P., which is the partnership through which the Company may own
Properties and other Permitted Investments.
     “Operating Partnership Agreement” means the Limited Partnership Agreement
of the Operating Partnership, as amended from time to time.
     “Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and operation of Properties, interests in properties owned by any Joint Venture
or partnership in which the Company is a co-venturer or partner, Permitted
Investments, and short-term investments.
     “OP Unit” means a unit of limited partnership interest in the Operating
Partnership.
     “Organization Expenses” mean any and all costs and expenses incurred by or
on behalf of the Advisor and/or Sub-Advisor in fulfilling their respective
duties hereunder and in connection with the formation and operation of the
Advisor and/or Sub-Advisor including but not limited to the costs and expenses
of this Sub-Advisory Agreement and of organizing, converting, modifying,
merging, liquidating or dissolving any Sub-Advisor and/or Advisor entities.
     “Permitted Investments” means all investments that the Company may acquire
pursuant to its Charter, Bylaws and the investment objectives and policies
adopted by the Board of Directors of the Company from time to time, other than
short-term investments acquired for purposes of cash management.
     “Person” shall mean any natural person, partnership, corporation,
association, trust, limited liability company or other legal entity and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
     “Property” or “Properties” means the real properties or real estate
investments which are transferred or conveyed to the Company either directly or
through the Operating Partnership, Joint Ventures, partnerships or other
entities, which are in the Sectors (as hereinafter defined) which are sourced
through the Alliance Agreement.
     “Property Manager” means any entity that has been retained to perform and
carry out at one or more of the Properties property management services,
excluding persons, entities or independent contractors retained or hired to
perform facility management or other services or tasks at a particular Property,
the costs for which are passed through to and ultimately paid by the tenant at
such Property.
     “REIT” means a “real estate investment trust” under Sections 856 through
860 of the Code.
     “Sale” or “Sales” means (i) any transaction or series of transactions
whereby: (A) the Company or the Operating Partnership sells, grants, transfers,
conveys or relinquishes its ownership of any Property or other Permitted
Investment or portion thereof, including the transfer (including by lease) of
any Property

5



--------------------------------------------------------------------------------



 



that is the subject of a ground lease, and including any event with respect to
any Property or other Permitted Investment that gives rise to a significant
amount of insurance proceeds or condemnation awards; (B) the Company or the
Operating Partnership sells, grants, transfers, conveys or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture in which the Company or the Operating Partnership
is a co-venturer or partner sells, grants, transfers, conveys or relinquishes
its ownership of any Property or other Permitted Investment or portion thereof,
including any event with respect to any Property or other Permitted Investment
that gives rise to insurance claims or condemnation awards; but (ii) not
including any transaction or series of transactions specified in clause (i) (A),
(i) (B), or (i) (C) above in which the proceeds of such transaction or series of
transactions are reinvested in one or more Properties or other Permitted
Investments within 180 days thereafter.
     “Sector or Sectors” means the sectors or categories of Property that may be
funded under the Alliance and as more particularly set forth on Exhibit “C”
attached hereto and incorporated herein by this reference.
     “Stock” means shares of capital stock of the Company of any class or
series.
     “Stockholders” mean the registered holders of the Company’s Stock.
     “Stockholders’ 6% Return” means, as of any date, an aggregate amount equal
to a 6% cumulative, non-compounded, annual return on Invested Capital
(calculated like simple interest on a daily basis based on a three hundred
sixty-five day year). For purposes of calculating the Stockholders’ 6% Return,
“Invested Capital” shall be determined for each day during the period for which
the Stockholders’ 6% Return is being calculated and shall be calculated net
of(1) Distributions of Operating Cash Flow to the extent such Distributions of
Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 6%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year, (2) Distributions of Cash from Sales and
Financings, except to the extent such Distributions would be required to
supplement Distributions of Operating Cash Flow in order to achieve a
cumulative, non-compounded, annual return of 6% as such amounts are computed on
a daily basis based on a three hundred sixty-five day year, and (3) consistent
with the second clause of the definition of Invested Capital, an amount equal to
the total number of shares of Common Stock repurchased from Common Stockholders
by the Company (pursuant to the Company’s plan for the repurchase of shares of
Common Stock) multiplied by the price initially paid for each such redeemed
share of Common Stock when initially purchased from the Company.
     “Stockholders’ 8% Return” means, as of any date, an aggregate amount equal
to a 8% cumulative, non-compounded, annual return on Invested Capital
(calculated like simple interest on a daily basis based on a three hundred
sixty-five day year). For purposes of calculating the Stockholders’ 8% Return,
“Invested Capital” shall be determined for each day during the period for which
the Stockholders’ 8% Return is being calculated and shall be calculated net of
(1) Distributions of Operating Cash Flow to the extent such Distributions of
Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 8%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year, (2) Distributions of Cash from Sales and
Financings, except to the extent such Distributions would be required to
supplement Distributions of Operating Cash Flow in order to achieve a
cumulative, non-compounded, annual return of 8% as such amounts are computed on
a daily basis based on a three hundred sixty-five day year, and (3) consistent
with the second clause of the definition of Invested Capital, an amount equal to
the total number of shares of Common Stock repurchased from Common Stockholders
by the Company (pursuant to the Company’s plan for the repurchase of shares of
Common Stock) multiplied by the price initially paid for each such redeemed
share of Common Stock when initially purchased from the Company.

6



--------------------------------------------------------------------------------



 



     “Stockholders’ 10% Return” means, as of any date, an aggregate amount equal
to a 10% cumulative, non-compounded, annual return on Invested Capital
(calculated like simple interest on a daily basis based on a three hundred
sixty-five day year). For purposes of calculating the Stockholders’ 10% Return,
“Invested Capital” shall be determined for each day during the period for which
the Stockholders’ 10% Return is being calculated and shall be calculated net of
(I) Distributions of Operating Cash Flow to the extent such Distributions of
Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 10%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year, (2) Distributions of Cash from Sales and
Financings, except to the extent such Distributions would be required to
supplement Distributions of Operating Cash Flow in order to achieve a
cumulative, non-compounded, annual return of 10% as such amounts are computed on
a daily basis based on a three hundred sixty-five day year, and (3) consistent
with the second clause of the definition of Invested Capital, an amount equal to
the total number of shares of Common Stock repurchased from Common Stockholders
by the Company (pursuant to the Company’s plan for the repurchase of shares of
Common Stock) multiplied by the price initially paid for each such redeemed
share of Common Stock when initially purchased from the Company.
     “Subordinated Performance Fee Due Upon Termination” has the meaning set
forth in Section 9(g).
     “Subordinated Share of Cash Flows” has the meaning set forth in
Section 9(e).
     “Tenants” mean the Persons or business entities that are leasing the
Properties pursuant to fully executed, written lease agreements (or singularly
referenced as a “Tenant”).
     “Termination Date” means the date of termination of this Sub-Advisory
Agreement.
     2. Appointment. The Advisor hereby appoints the Sub-Advisor to serve as its
advisor and asset manager on the terms and conditions set forth in this
Sub-Advisory Agreement, and the Sub-Advisor hereby accepts such appointment.
     3. Authority of the Advisor. Subject to the terms and conditions set forth
in the Advisory Agreement, the Advisor has the authority to review any
investment opportunities or transactions presented by the Sub-Advisor to the
Advisor for investment and/or ownership by the Company. Only the Company has the
right to approve of any investment opportunities or transactions presented for
investment and/or ownership by the Company.
     4. Duties of the Advisor. The Company is responsible for providing one
hundred percent (100%) of the equity for acquisition, development and/or leasing
projects presented to Advisor by Sub-Advisor which the Company approves in its
sole and absolute discretion. The Advisor shall be responsible for reviewing and
approving all Property acquisitions, development, leasing and dispositions
presented by the Sub-Advisor and further obtaining the Company approval (through
the approval of the Board of Directors) of any such Property acquisitions,
development, leasing and dispositions. The Advisor shall further be responsible
for all negotiations with Company, accounting, financial reporting, cash
management, risk management and other necessary corporate reporting services for
the Company and/or entity(ies) that own the Properties, including but not
limited to reporting to national and state regulatory and governmental
authorities and agencies.
     5. Authority of the Sub-Advisor. All rights and powers to manage and
control the day-to-day business and affairs of the Properties and/or to cause
the Tenants to manage and control the day-to-day business and affairs of the
Properties shall be vested in the Sub-Advisor. The Sub-Advisor shall have the
power to delegate all or any part of its rights and powers to manage and control
the day-to-day business

7



--------------------------------------------------------------------------------



 



and affairs of the Properties and/or to cause the Tenants to manage and control
the day-to-day business and affairs of the Properties to such officers,
employees, Affiliates, agents and representatives of the Sub-Advisor as it may
from time to time deem appropriate. Any authority delegated by the Sub-Advisor
to any other Person shall be subject to the limitations on the rights and powers
of the Sub-Advisor specifically set forth in this Sub-Advisory Agreement.
Notwithstanding the above, Advisor shall be primarily responsible for cash
management.
     6. Duties of the Sub-Advisor. The Sub-Advisor undertakes to use its
commercially reasonable efforts to perform its obligations as set forth in this
Sub-Advisory Agreement, subject to the limitations set forth in this
Sub-Advisory Agreement, including Sections 3 and 8, and subject to the
limitations set forth in the Advisory Agreement. The Sub-Advisor shall, either
directly or by engaging an Affiliate or a third party, or by causing a
Property’s Tenant to do so, perform the following duties:
     (a) Presenting to the Advisor potential Properties and investments
opportunities to provide a continuing and suitable investment program consistent
with the investment objectives and policies of the Company;
     (b) Identifying and underwriting Properties for acquisition, development
and/or leasing to present to the Advisor for approval;
     (c) Once such Properties are approved, structuring, pursuing, negotiating,
contracting for, performing due diligence on, obtaining debt financing for and
acquiring and/or developing Properties;
     (d) Managing the Properties on a day-to-day basis including negotiating
with Tenants, prospective Tenants and service providers;
     (e) Performing all accounting and reporting functions for the Properties
(provided however the Sub-Advisor shall not be responsible for REIT level
accounting and reporting requirements but will comply with the Advisor’s
reporting requirements);
     (f) Once approved by the Advisor and the Company, disposing of the
Properties;
     (g) Fulfilling any Advisor duties as set forth in the Alliance Agreement
that the Advisor reasonably delegates, with all necessary Company and Board of
Directors’ approval and within the overall scope of this Sub-Advisory Agreement,
to the Sub-Advisor in connection with the Properties;
     (h) Performing all other services reasonably requested by the Advisor
within the overall scope of the Sub-Advisory Agreement.
     7. Bank Accounts. The Sub-Advisor as a part of its managing the Properties
function may establish and maintain one or more bank accounts in its own name
for the account of the Company and/or the Advisor or in the name of the Company
and/or the Advisor and may collect and deposit into any such account or
accounts, and disburse from any such account or accounts, any money on behalf of
the Company and/or the Advisor, for such Properties, in accordance with the
Advisor’s cash management policies and procedures, provided that no funds shall
be commingled with the funds of the Sub-Advisor; and the Sub-Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Advisor.
     8. Records; Financial Statements; Sarbanes-Oxley Act Compliance. The
Sub-Advisor, in the conduct of its responsibilities pursuant to this
Sub-Advisory Agreement, shall maintain adequate and separate books and records
for the Properties’ operations in accordance with GAAP, which shall be

8



--------------------------------------------------------------------------------



 



supported by sufficient documentation to ascertain that such books and records
are properly and accurately recorded, using Yardi on the Advisor’s web-based
application. Such books and records shall be the property of the Company and
shall be available for inspection by the Advisor or its counsel, auditors, or
other authorized agents at any time during normal business hours. Such books and
records shall include all information necessary to calculate and audit the fees
or reimbursements paid under this Sub-Advisory Agreement. The Sub-Advisor shall
utilize procedures to attempt to ensure such control over accounting and
financial transactions as is reasonably required to protect the Company’s assets
from theft, error or fraudulent activity. All financial statements that the
Sub-Advisor delivers to the Advisor shall be prepared on an accrual basis in
accordance with GAAP. The Sub-Advisor shall liaise with the Advisor’s officers
and independent auditors and shall provide such officers and auditors with such
reports and other information as the Advisor shall request. Notwithstanding
anything to the contrary contained in this Sub-Advisory Agreement, the Advisor
shall be responsible for accounting, financial reporting and other necessary
corporate reporting services for the Company and/or entity(ies) that own the
Properties, including but not limited to reporting to national and state
regulatory and governmental authorities and agencies. The Sub-Advisor will
comply (and will cause its Affiliates to comply) with the rules, regulations and
provisions of The Sarbanes-Oxley Act of 2002, as amended and supplemented from
time to time.
     9. Fees.
     (a) Acquisition Fees. As compensation for the investigation, selection and
acquisition (by purchase, investment or exchange) of Properties and other
Permitted Investments, the Advisor shall pay or shall cause the Company to pay
Acquisition Fees to the Sub-Advisor for each such investment. With respect to
the acquisition of a Property to be wholly owned by the Company, the Acquisition
Fee payable to the Sub-Advisor shall equal sixty-two and five-tenths percent
(62.5%) of the fee actually received by Cornerstone Leveraged Realty Advisors,
LLC (“CRA”), pursuant to the Advisory Agreement. With respect to the acquisition
of real property through any Joint Venture or partnership in which the Company
is a co-venturer or partner, the Acquisition Fee payable to the Sub-Advisor
shall equal sixty-two and five-tenths percent (62.5%) of the fee actually
received by CRA. Notwithstanding anything herein to the contrary, the payment of
Acquisition Fees by the Advisor or by the Company shall be subject to the
limitations contained in the Company’s Charter. The Sub-Advisor shall submit an
invoice to the Advisor following the closing or closings of each acquisition,
accompanied by a computation of the Acquisition Fee.
     (b) Asset Management Fee. Subject to the overall limitations contained
below in Section 10, commencing on the date hereof, the Advisor shall pay or
shall cause the Company to pay the Sub-Advisor for the asset management services
included in the services described in Section 6 a monthly fee (the “Asset
Management Fee”) in an amount equal to fifty percent (50%) of the fee actually
received by the Advisor with respect to the Properties.
     (c) Property Management, Leasing and Development Fees. If the Advisor
and/or the Company retain the Sub-Advisor or its Affiliates to manage, lease or
develop any of its Properties, the Advisor shall pay or shall cause the Company
to pay the Sub-Advisor or its Affiliates a market-based fee in accordance with a
separately negotiated Property Management, Leasing and/or Development Agreement
to be approved by the Advisor, which such agreement may provide for fees similar
to what other management, leasing or development companies generally charge for
the management or leasing of similar properties, and which may include
reimbursement for the costs and expenses the Sub-Advisor or its Affiliates
incurs in managing, leasing or developing the Properties.
     (d) Disposition Fees. The Advisor shall pay to the Sub-Advisor or an
Affiliate thereof at closing a Disposition Fee in an amount equal to sixty-six
and two thirds percent (66-2/3%) of the fee actually received by the Advisor
with respect to the Property.

9



--------------------------------------------------------------------------------



 



     (e) Subordinated Share of Cash Flows. Solely with respect to the
Properties, the Subordinated Share of Cash flows shall be payable to the
Sub-Advisor in amount equal to sixty-six and two thirds percent (66-2/3%) of the
sum of the following multiplied by a fraction, the numerator of which is the
total amount of return on cost of the Properties for all Sectors having an
average annual return on cost greater than 7% and the denominator of which is
the total amount of return on cost of all of the real properties held by all
Company sectors having an average annual return on cost greater than 7%.

  (i)   5% of Operating Cash Flow and Cash from Sales and Financings remaining
after the Common Stockholders have received Distributions of Operating Cash Flow
and of Cash from Sales and Financings such that the owners of all outstanding
shares of Common Stock have received Distributions in an aggregate amount equal
to the sum of (1) the Stockholders’ 6% Return and (2) Invested Capital; plus    
(ii)   5% of Operating Cash Flow and Cash from Sales and Financings remaining
after the Common Stockholders have received Distributions of Operating Cash Flow
and of Cash from Sales and Financings such that the owners of all outstanding
shares of Common Stock have received Distributions in an aggregate amount equal
to the sum of (I) the Stockholders’ 8% Return and (2) Invested Capital; plus    
(iii)   5% of Operating Cash Flow and Cash from Sales and Financings remaining
after the Common Stockholders have received Distributions of Operating Cash Flow
and of Cash from Sales and Financings such that the owners of all outstanding
shares of Common Stock have received Distributions in an aggregate amount equal
to the sum of (1) the Stockholders’ 10% Return and (2) Invested Capital,

     When determining whether the above thresholds have been met:

  (A)   Any Stock dividend shall not be included as a Distribution;     (B)  
Distributions paid on shares of Commons Stock redeemed by the Company (and thus
not included in the determination of Invested Capital), shall not be included as
Distribution, and     (C)   Operating Cash Flow and Cash from Sales and
Financing shall not be considered available for purposes of determining whether
the thresholds in subsections (ii) and (iii) have been met to the extent of
payments out of Operating Cash Flow and Cash from Sales and Financings are used
to pay the Subordinated Share of Cash Flows pursuant to subsections (i) and
(ii), respectively.

     (f) Internalization Fees. Upon the occurrence of any Internalization Event,
the Advisor shall pay or shall cause the Company to pay to the Sub-Advisor an
amount equal to sixty-six and two thirds percent (66-2/3%) of all compensation
paid to Advisor and Sub-Advisor for the Internalization Event multiplied by a
fraction, the numerator of which is the total amount of return on cost of the
Properties for all Sectors having an average annual return on cost greater than
7%, and the denominator of which is the sum of the total amount of return on
cost of all of the real properties held by all Company sectors having an average
annual return on cost greater than 7%, subject to the Internalization Event.
     (g) Subordinated Performance Fee Due Upon Termination. If (1) the Company
terminates the Advisory Agreement for any reason (including but not limited to a
material breach of the Advisor); (2) the Advisory Agreement is not renewed
because the Company is unwilling to renew the Advisory Agreement on
substantially similar terms; (3) CVI terminates the Advisory Agreement because
of a material breach of

10



--------------------------------------------------------------------------------



 



the Advisory Agreement by the Company; (4) the Advisor terminates this
Sub-Advisory Agreement for any reason other than a material breach hereof by the
Sub-Advisor; or (5) the Sub-Advisor terminates this Sub-Advisory Agreement
because of a material breach hereof by the Advisor, then, subject to the
limitations in Section 16(a)(ii), the Advisor shall pay (to the extent the
Company pays the Advisor) or shall cause the Company to pay the Subordinated
Performance Fee Due Upon Termination, payable in the form of an interest bearing
promissory note (the “Performance Fee Note”), in principal amount equal to
sixty-six and two thirds percent (66-2/3%) of the Subordinated Performance Fee
Due Upon Termination to the Advisor multiplied by a fraction, the numerator of
which is the average annual return on cost of the Properties per all Sectors,
and the denominator of which is the sum of the average annual returns on cost of
all of the real properties held by the Company, in the form it receives.
     (h) Additional Fees, Consideration or Compensation. Without limiting any of
the foregoing in this Section 9, the Sub-Advisor shall be entitled to receive,
and the Advisor or the Company shall pay or shall cause to be paid, sixty-six
and two thirds percent (66-2/3%) of the swn of any additional fees,
consideration or compensation received by the Advisor, not previously identified
herein, with respect to the Properties, including but not limited to sales to
third parties ofthe Properties, the Advisor or the SubAdvisor, and calculated in
a manner consistent with this Section 9.
     (i) Changes to Fee Structure. In the event of Listing, the Advisor and the
SubAdvisor negotiate in good faith to establish a fee structure appropriate for
a perpetual-life entity.
     10. Expenses.
     (a) Reimbursable Expeuses. In addition to the compensation paid to the
Sub-Advisor pursuant to Section 9 hereof, the Advisor shall pay directly or
reimburse or shall cause the Company to pay directly or reimburse the
Sub-Advisor for all of the expenses paid or incurred by the Sub-Advisor or its
Affiliates on behalf of the Advisor and/or the Company in connection with the
services provided pursuant to this Sub-Advisory Agreement solely to the extent
the incurrence of such expenses by the Sub-Advisor were previously approved in
writing by the Advisor, including, but not limited to:

  (i)   Acquisition Fees and Acquisition Expenses incurred in connection with
the selection and acquisition of Properties and other Permitted Investments,
excluding such expenses incurred related to assets pursued or considered by but
not ultimately acquired by the Company unless such acquisition was previously
approved by the Company’s board;     (ii)   interest and other costs for
borrowed money, including discounts, points and other similar fees related
solely to Properties;     (iii)   costs associated with insurance required in
connection with the businesses of the Properties,     (iv)   expenses of
managing, improving, developing, operating and selling Properties; and     (v)  
all such fees incurred at the request, or on behalf of, the Advisor or any
committee of the Board of Directors.

     (b) Other Services. Should the Advisor and/or the Company request that the
Sub-Advisor or any director, officer or employee thereof render services for the
Advisor and/or the Company other than as set forth in Section 6, such services
shall be separately compensated at such rates and in such amounts as are
mutually agreed to by the Advisor and the Sub-Advisor, subject to the
limitations contained in the Charter, and shall not be deemed to be services
pursuant to the terms of this Sub-Advisory Agreement.

11



--------------------------------------------------------------------------------



 



     (c) Timing of and Additional Limitations on Reimbursements. Expenses
incurred by the Sub-Advisor on behalf of the Company and reimbursable pursuant
to this Section 10 shall be reimbursed no less frequently than monthly to the
Sub-Advisor.
     11. Other Activities of the Sub-Advisor.
     (a) General. Nothing herein contained shall prevent the Sub-Advisor from
engaging in other activities, including, without limitation, the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Sub-Advisor or its Affiliates;
nor shall this Sub-Advisor Agreement limit or restrict the right of any manager,
director, officer, employee, or equity holder of the Sub-Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Sub-Advisor shall report promptly to the Advisor the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Sub-Advisor’s obligations set forth herein and its obligations to or its
interest in any other Person.
     (b) Policy with Respect to Allocation of Investment Opportunities. The
Sub-Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to Advisor that is consistent with
the investment policies and objectives of the Company.
     12. Time Commitment. The Sub-Advisor shall, and shall cause its Affiliates
and their respective employees, officers and agents to, devote to the Advisor
and the Company such time as shall be reasonably necessary to conduct the
business and affairs of the Company in an appropriate manner consistent with the
terms of this Sub-Advisory Agreement. The Advisor acknowledges that the
Sub-Advisor and its Affiliates and their respective employees, officers and
agents may also engage in activities unrelated to the Company and may provide
services to Persons other than the Company or any of its Affiliates.
     13. Relationship of Advisor and Sub-Advisor. The Advisor and the
Sub-Advisor are not partners or joint venturers with each other, and nothing in
this Sub-Advisory Agreement shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.
     14. Non-Solicitation and Non-Competition. (a) By Company and/or Advisor.
Until the third (3,d) anniversary of the Termination Date of this Sub-Advisory
Agreement, the Company, the Advisor and/or any of their respective Affiliates
shall not hire or solicit to perform services (as an employee, consultant or
otherwise) any employee of the Sub-Advisor or any employee of an Affiliate of
the Sub-Advisor without the prior written consent of the Sub-Advisor; provided,
however, that (i) general solicitations of employment published in a journal,
newspaper or other publication of general circulation or listed on any Internet
job site and not specifically directed towards such employees shall not be
deemed to constitute solicitation for purposes of this Sub-Advisory Agreement
and (ii) any hiring of any employee of the Sub-Advisor or any employee of an
Affiliate of the Sub-Advisor will not be prohibited where such hiring is not the
result of a solicitation by the Company or by the Advisor.
     (b) By Sub-Advisor. Until the third (3,d) anniversary of the Termination
Date of this Sub-Advisory Agreement, the Sub-Advisor and/or any of its
respective Affiliates shall not hire or solicit to perform services (as an
employee, consultant or otherwise) any employee of the Company, an employee of
the Advisor, or any employee of an Affiliate of the Company or of the Advisor;
provided, however, that (i) general solicitations of employment published in a
journal, newspaper or other publication of general circulation or listed on any
Internet job site and not specifically directed towards such employees shall not
be deemed to constitute solicitation for purposes of this Sub-Advisory Agreement
and (ii) any hiring of any employee of the Company, any employee of the Advisor,
or any employee of an Affiliate of the Company

12



--------------------------------------------------------------------------------



 



or of the Advisor will not be prohibited where such hiring is not the result of
a solicitation by the Sub-Advisor.
     15. Remedies. The parties hereby agree that in the event of a breach by
either party to one or more of the provisions, agreements, or covenants set
forth herein, the non-breaching party shall be entitled to any available
remedies at law or in equity. The losing party hereby agrees to indemnify and
pay the other party for any and all reasonable costs, fees, expenses, and
attorney fees incurred by the party to obtain any relief pursuant to this
provision.
     16. Representations and Warranties.
     (a) Of the Advisor. To induce the Sub-Advisor to enter into this
Sub-Advisory Agreement, the Advisor hereby represents and warrants that:

  (i)   The Advisor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of California with all
requisite corporate power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Sub-Advisory Agreement.     (ii)   The Advisor’s execution, delivery and
performance of this Sub-Advisory Agreement have been duly authorized by its
manager(s) and/or managing member(s). This Sub-Advisory Agreement constitutes
the valid and binding obligation of the Advisor, enforceable against the Advisor
in accordance with its terms. The Advisor’s execution and delivery of this
Sub-Advisory Agreement and its fulfillment of and compliance with the respective
terms hereof do not and will not (i) conflict with or result in a breach of the
terms, condition or provisions of, (ii) constitute a default under, (iii) result
in the creation of any lien, security interest, charge or encumbrance upon the
assets of the Advisor pursuant to, (iv) result in a violation of or (vi) require
any authorization, consent, approval, exception or other action by or notice to
any court or administrative or governmental body pursuant to, the Articles of
Organization or Operating Agreement or any law, statute, rule or regulation to
which the Advisor is subject, or any agreement, instrument, order, judgment or
decree by which the Advisor is bound, in any such case in a manner that would
have a material adverse effect on the ability of the Advisor to perform any of
its obligations under this Sub-Advisory Agreement.     (iii)   The Advisor has
received copies of the Articles of Organization of the Sub-Advisor and the
Operating Agreement of the Sub-Advisor.

     (b) Of the Sub-Advisor. To induce the Advisor to enter into this
Sub-Advisory Agreement, the Sub-Advisor hereby represents and warrants that:

  (i)   The Sub-Advisor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Florida with all
requisite corporate power and authority and al material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Sub-Advisory Agreement.     (ii)   The Sub-Advisor’s execution, delivery and
performance of this Sub-Advisory Agreement have been duly authorized by its
manager(s) and/or managing member(s). This Sub-Advisory Agreement constitutes
the valid and binding obligation of the Sub-Advisor, enforceable against the
Sub-Advisor in accordance with its terms. The Sub-Advisor’s execution and
delivery of this Sub-Advisory Agreement and its fulfillment of and compliance
with the respective terms hereof do not and will not (i) conflict with or result
in a breach of the terms, condition or

13



--------------------------------------------------------------------------------



 



      provisions of, (ii) constitute a default under, (iii) result in the
creation of any lien, security interest, charge or encumbrance upon the assets
of the Sub-Advisor pursuant to, (iv) result in a violation of or (vi) require
any authorization, consent, approval, exception or other action by or notice to
any court or administrative or governmental body pursuant to, the Articles of
Organization or Operating Agreement or any law, statute, rule or regulation to
which the Sub-Advisor is subject, or any agreement, instrument, order, judgment
or decree by which the Sub-Advisor is bound, in any such case in a manner that
would have a material adverse effect on the ability of the Sub-Advisor to
perform any of its obligations under this Sub-Advisory Agreement.     (iii)  
The Sub-Advisor has received copies of the Articles of Organization of the
Advisor, the Operating Agreement of the Advisor, the Charter, the Bylaws, the
Registration Statement, and the Operating Partnership’s Limited Partnership
Agreement and is familiar with the terms thereof, including without limitation
the investment limitations included therein. The Sub-Advisor warrants that it
will use reasonable care to avoid any act or omission that would conflict with
the terms of the Articles of Organization of the Advisor, the Operating
Agreement of the Advisor, the Charter, the Bylaws, the Registration Statement,
and the Operating Partnership’s Limited Partnership Agreement in the absence of
the express direction of the Advisor.

     17. Term. Subject to Section 18 hereof and unless otherwise mutually agreed
upon by the parties, this Sub-Advisory Agreement shall continue in force for so
long as the Advisor is the advisor of the Company.
     18. Termination.
     (a) Termination by the Advisor. This Sub-Advisory Agreement may be
terminated immediately by the Advisor in the event of (i) the bankruptcy of the
Sub-Advisor or commencement of any bankruptcy or similar insolvency proceedings
of the Sub-Advisor, (ii) any material breach of this Sub-Advisory by the
Sub-Advisor not cured by the Sub-Advisor within thirty (30) days after written
notice thereof, (iii) the termination or non-renewal of the Advisor by the
Company. This Sub-Advisory Agreement may be terminated upon the occurrence and
continuance of a Default (as defined in the Alliance Agreement) under the
Alliance Agreement; (iv) a change in Control of the Sub-Advisor; or (v) at such
point when two (2) of John Mark Ramsey, Kevin Maddron or Scott Larche is no
longer employed by, manage, control or otherwise is actively involved in the
day-to-day operations of the Sub-Advisor.
     (b) Termination by the Sub-Advisor. This Sub-Advisory Agreement may be
terminated immediately by the Sub-Advisor in the event of (i) the bankruptcy of
the Company or of the Advisor or commencement of any bankruptcy or similar
insolvency proceedings of the Company or of the Advisor, (ii) any material
breach of this Sub-Advisory Agreement by the Advisor not cured by the Advisor
within thirty (30) days after written notice thereof, (iii) any action of the
Company and/or the Board which causes a change in the terms of this Sub-Advisory
Agreement which is materially adverse to the Sub-Advisor, including without
limitation for example purposes only, a reduction in Fees contemplated under
Section 9.(j) herein, (iv) a change in Control of the Advisor, or (v) at such
point when Terry G. Roussel no longer is employed by, manages, controls or is
otherwise actively involved in the day to day operations of the Advisor, of
CLFA, or of both. This Sub-Advisory Agreement may be terminated upon the
occurrence and continuance of a Default (as defined in the Alliance Agreement)
under the Alliance Agreement.
     The provisions of this Section and Sections I, 7, 9(g), 10(c), 13, 14, 19
through 30 survive termination of this Sub-Advisory Agreement.

14



--------------------------------------------------------------------------------



 



     19. Payments to and Duties of Sub-Advisor upon Termination.
     (a) After the Termination Date, the Sub-Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within thirty (30) days after the effective date of
such termination, only to the extent earned and paid to the Advisor, but not yet
paid to the Sub-Advisor, the following:

  (i)   all Acquisition Fees earned but not yet paid to Sub-Advisor, including
Acquisition Fees on investment opportunities which have closed and Acquisition
Fees on investment opportunities approved by the Company but not yet closed as
of the Termination Date which do close subsequent to the Termination Date
(payable upon closing of such investment opportunity);     (ii)   all Asset
Management Fees earned but not yet paid to Sub-Advisor;     (iii)   all
Disposition Fees earned but not yet paid to Sub-Advisor, including Disposition
Fees on investment opportunities which have closed and Disposition Fees on
investment opportunities under agreement to close but which have not yet closed
as of the Termination Date, which do close subsequent to the Termination Date
(payable upon closing of such investment opportunity);     (iv)   all unpaid
reimbursable expenses and all earned but unpaid fees payable to the Sub-Advisor
prior to termination of this Sub-Advisory Agreement; and     (v)   the
Subordinated Performance Fee Due Upon Termination (to the extent paid by the
Company or CVI).

     (b) The Sub-Advisor shall promptly upon termination:

  (i)   pay over to the Company all money collected and held for the account of
the Company pursuant to this Sub-Advisory Agreement, if any;     (ii)   deliver
to the Advisor an accounting, including a statement showing all payments
collected by it and a statement of all money held by it, covering the period
following the date of the last accounting furnished to the Advisor;     (iii)  
deliver to the Advisor all assets, including Properties, and documents of the
Company then in the custody of the Sub-Advisor; and     (iv)   cooperate with
the Advisor to provide an orderly transition of sub-advisory functions.

     20. Assignment to an Affiliate. This Sub-Advisory Agreement may not be
assigned by any party without receipt of the other party’s prior written
consent, which shall not be unreasonably withheld.
     21. [Omitted.]
     22. [Omitted.]
     23. Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Charter,
the Bylaws, or accepted by the party to whom it is given, and

15



--------------------------------------------------------------------------------



 



shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

     
          To the Advisor:
  Cornerstone Leveraged Realty Advisors, LLC
 
  1920 Main Street, Suite 400
 
  Irvine, California 92614
 
  Attention: Managing Member
 
   
          To the Sub-Advisor:
  Servant Healthcare Investments, LLC
 
  1000 Legion Place, Suite 1650
 
  Orlando, FL 32801
 
  Attention: John Mark Ramsey

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 22.
     24. Modification. This Sub-Advisory Agreement shall not be changed,
modified, terminated, or discharged, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.
     25. Severability. The provisions of this Sub-Advisory Agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
     26. Construction. The provisions of this Sub-Advisory Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to conflict of law principles.
     27. Entire Agreement. This Sub-Advisory Agreement, subject to the Advisory
Agreement, contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof. This Sub-Advisory Agreement may not be modified or amended other than by
an agreement in writing.
     28. Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Sub-Advisory Agreement shall operate as a waiver thereof nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
     29. Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

16



--------------------------------------------------------------------------------



 



     30. Titles/Caption Not to Affect Interpretation. The titles or captions of
Sections and Subsections contained in this Sub-Advisory Agreement are for
convenience only, and they neither form a part of this Sub-Advisory Agreement
nor are they to be used in the construction or interpretation hereof.
     31. Execution in Counterparts. This Sub-Advisory Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
as against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Sub-Advisory Agreement
shall become binding when the counterparts hereof, taken together, bear the
signatures of all of the parties reflected hereon as the signatories.
(signatures on following page)

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Sub-Advisory
Agreement as of the date and year first above written.

            CIP LEVERAGED FUND ADVISORS, LLC
      By:   /s/ Terry G. Roussel         Terry G. Roussel, President     

            SERVANT HEALTHCARE INVESTMENTS, LLC
      By:   /s/ John Mark Ramsey         John Mark Ramsey, CEO             

18